Name: 2011/117/EU: Council Decision of 18 January 2011 on the conclusion of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: international law;  international affairs;  executive power and public service;  Europe;  European construction
 Date Published: 2011-02-25

 25.2.2011 EN Official Journal of the European Union L 52/33 COUNCIL DECISION of 18 January 2011 on the conclusion of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas (2011/117/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2010/706/EU (1), the Agreement between the European Union and Georgia on the facilitation of the issuance of visas (hereinafter referred to as the Agreement) was signed, on behalf of the European Union, on 17 June 2010, subject to its conclusion at a later date. (2) The Agreement establishes a Joint Committee which should adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Union position in this case. (3) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (3); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) Therefore, the Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Georgia on the facilitation of the issuance of visas (the Agreement) is hereby approved. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to the notification provided for in Article 14(1) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (4). Article 3 The Commission, assisted by experts from Member States, shall represent the Union in the Joint Committee established by Article 12 of the Agreement. Article 4 The position of the Union within the Joint Committee with regard to the adoption of its rules of procedure as required pursuant to Article 12(4) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 January 2011. For the Council The President MATOLCSY Gy. (1) OJ L 308, 24.11.2010, p. 1. (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20. (4) The date of entry into force of the Agreement shall be published in the Official Journal of the European Union.